UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 August 6, 2009 Commission File Number 001-14956 BIOVAIL CORPORATION (Translation of Registrant’s name into English) 7150 Mississauga Road, Mississauga, Ontario, CANADA, L5N 8M5 (Address of principal executive office and zip code) Registrant’s telephone number, including area code: (905) 286-3000 Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1). Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7). Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this form is also hereby furnishing the information to the Commission pursuant to Rule12g 3-2(b)under the Securities Exchange Act of 1934. Yes o No x BIOVAIL CORPORATION INDEX Exhibit99.1 News Release dated August 6, 2009 – Biovail Reports Second-Quarter 2009 Financial Results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Biovail Corporation Date: August 6, 2009 By: /s/ Jennifer Tindale Jennifer Tindale Vice President&Associate General Counsel
